Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered July 12, 2007, which, to the extent appealed from as limited by the briefs, denied defendants’ motion for summary judgment dismissing the first, second, and third causes of action, unanimously affirmed, with costs.
*405As the record presents issues of fact whether the challenged actions of defendant cooperative corporation’s board of directors were outside the scope of the board’s authority and whether they were undertaken in good faith, the court properly declined to conclude as a matter of law that these actions are protected by the business judgment rule (see Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530, 537-540 [1990]; Barbour v Knecht, 296 AD2d 218, 225 [2002]). Concur—Lippman, P.J., Gonzalez, Moskowitz and Acosta, JJ.